                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

PAUL STAFFORD and TELEA        §
STAFFORD,                      §
                               §
      Plaintiffs,              §
                               §
v.                             §                       Civil Action No. 3:18-CV-3274-N
                               §
WILMINTON TRUST, NATIONAL      §
ASSOCIATION, NOT IN ITS        §
INDIVIDUAL CAPACITY BUT SOLELY §
AS TRUSTEE FOR MFRA TRUST      §
2014-2 SERVICING and FAY       §
SERVICING, LLC,                §
                               §
      Defendants.              §

                     MEMORANDUM OPINION AND ORDER

      This Memorandum Opinion and Order addresses Defendants Wilmington Trust

National Association (“Wilmington”), as trustee for MFRA Trust 2014-2 Servicing, and

Fay Servicing, LLC’s (“Fay Servicing”) (collectively, “Defendants”) motion for summary

judgment [20]. For the reasons below, the Court grants the motion.

                      I. ORIGINS OF THE FORECLOSURE DISPUTE

      In November 2007, Plaintiffs Paul Stafford and Telea Stafford (collectively,

“Plaintiffs”) procured a loan from Bank of America, N.A. (“Bank of America”) in the

amount of $810,561.00 to purchase residential property in Farmers Branch, Texas (“the

Property”).   Defs. Mot. Summary Judgment Appx. Ex. A-1, 6–8 [21.1].                They

simultaneously executed a deed of trust securing the loan with a lien on the Property. Id.

at Ex. A-2, 14–28.

ORDER – PAGE 1
       In January 2015, Bank of America sent a notice of default and intent to accelerate

to Plaintiffs, stating that Plaintiffs had failed to make the requisite monthly loan payment

for December 2014. Id. at Ex. A-4, 38–40, 50–52, 76–80. Bank of America mailed this

notice to the Property address via certified mail. Id. at Ex. A-4, 50–52, 76–80. It also

mailed a second copy, addressed to “Paul and Telea Stafford,” to an apartment address

located in Addison, Texas (“the Addison apartment”). Id. at Ex. A-4, 38–40. Bank of

America later assigned its interest to Wilmington on November 7, 2017. Id. at Ex. A-3,

36. Beginning in September 2017, Bank of America, and subsequently Wilmington’s

mortgage servicer, Fay Servicing, mailed multiple notices of acceleration and of

foreclosure sale to the Property address. Id. at Ex. A-5, 81–110. The final notice was

mailed on October 24, 2018, and advertised a foreclosure sale date of December 4, 2018.

Id. at 96–110. The Defendants did not mail a copy of any of the acceleration and sale

notices to the Addison apartment.

       Prior to the December 4, 2018, foreclosure date, Plaintiffs filed a lawsuit in state

court alleging breach of contract and declaratory judgment claims, arguing that Defendants

failed to provide adequate notice of acceleration by not mailing the notice to the Addison

apartment. Defendants removed the case to this Court and subsequently brought a motion

for summary judgment against Plaintiffs’ claims and on their counterclaims.

                      II. SUMMARY JUDGMENT LEGAL STANDARD

       Courts “shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). In making

ORDER – PAGE 2
this determination, courts must view all evidence and draw all reasonable inferences in the

light most favorable to the party opposing the motion. United States v. Diebold, Inc., 369

U.S. 654, 655 (1962).

       The moving party bears the initial burden of informing the court of the basis for its

belief that there is no genuine issue for trial. Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). Once the movant has made the required showing, the burden shifts to the

nonmovant to establish that there is a genuine issue of material fact such that a reasonable

jury might return a verdict in its favor. Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586–87 (1986). Factual controversies are resolved in favor of the

nonmoving party “‘only when an actual controversy exists, that is, when both parties have

submitted evidence of contradictory facts.’” Olabisiomotosho v. City of Houston, 185 F.3d

521, 525 (5th Cir. 1999) (quoting McCallum Highlands, Ltd. v. Washington Capital Dus,

Inc., 66 F.3d 89, 92 (5th Cir. 1995)).

                    III. THE COURT FINDS THAT DEFENDANTS ARE
                   ENTITLED TO JUDGMENT ON PLAINTIFFS’ CLAIMS

                               A. Breach of Contract Claim

       Plaintiffs argue that Defendants breached the deed of trust because they failed to

provide adequate notice of acceleration. Because the Court holds that the notice satisfies

both the contractual requirements in the deed of trust and Texas law statutory requirements,

the Court grants Defendants’ motion as to this claim.

       Under Texas law, a breach of contract claim requires that a claimant show: (1) the

existence of a valid and enforceable contract; (2) that the claimant performed or was


ORDER – PAGE 3
excused from performing under the contract; (3) that defendant breached the contract; and

(4) that the defendant’s breach caused the claimant’s injury. The deed of trust in this case

provides that the lender’s notice of default, notice of intent to accelerate, and notice of

acceleration are proper if they are compliant with the “applicable law,” which is the law of

the state where the property is located — in this case, Texas. Defs.’ Mot. Summary

Judgment Appx. Ex. A-2, 21–22, 28 [21.1].

       Texas law requires that a lender seeking to foreclose on property under a power of

sale conferred by a deed of trust must provide each debtor a notice of default and

opportunity to cure twenty days prior to foreclosure. TEX. PROP. CODE § 51.002(d); see

id. at (b) (requiring notice of the foreclosure sale twenty-one days prior to sale). The

notices must be sent to the debtor’s “last known address,” which means “for a debt secured

by the debtor’s residence, the debtor’s residence unless the debtor provided the mortgage

servicer a written change of address before the date the mortgage servicer mailed a notice.”

TEX. PROP. CODE § 51.0001(2)(A) (emphasis added). Additionally, lenders must send

notice of acceleration, which is proper if the lender provides (1) notice of intent to

accelerate and (2) notice of acceleration. Holy Cross Church of God in Christ, 44 S.W.3d

562, 566 (Tex. 2001). These notices “must be clear and unequivocal.” Id. The statute

requires only constructive notice, which is achieved once the notice is deposited in the

United States mail properly addressed and with postage prepaid. TEX. PROP. CODE §

51.002(e).

       Plaintiffs’ central argument is that Defendants failed to provide proper notice,

specifically to Paul Stafford, because the Defendants served notice of acceleration only to

ORDER – PAGE 4
the address of the mortgaged Property, which they contend is not Paul Stafford’s “last

known address.” Plaintiffs claim that Defendants knew Paul Stafford resided at a different

location because, prior to mailing the notice of acceleration in 2018, the notice of default

and intent to accelerate mailed in 2015 was sent both to the mortgaged residential Property

and to the Addison apartment. This argument is unavailing. The loan in this case was

secured by a lien on property serving as the Plaintiffs’ residence at the time. Defs.’ Mot.

Summary Judgment Appx. Ex. A-2, 14–15, 33 [21.1]. For purposes of the statutory notice

requirements for this type of lien, a debtor’s “last known address” is the mortgaged

residence unless the debtor provides written notice of a different address to be used. TEX.

PROP. CODE § 51.0001(2)(A). The statute does not make an exception if the debtor no

longer lives at the mortgaged residence or if the lenders may have actual notice of a

potential residence change.

       The statutory language states that “last known address” means “for a debt secured

by the debtor’s residence, the debtor’s residence.” § 51.0001(2)(A). The first clause —

“for a debt secured by the debtor’s residence” — unambiguously references the residential

property that secured the home mortgage loan, in which the debtor resided when he

procured the loan. While there is no Texas caselaw specifically interpreting the meaning

of this provision, the Court holds that Texas courts would give the statute its most logical

reading and interpret the second clause — “debtor’s residence” — as referencing the same

residence described in the immediately preceding clause: the residence securing the home

mortgage loan. The mere fact that a debtor may later choose a different residence does not

satisfy the constructive notice requirements of this provision. A debtor must give written

ORDER – PAGE 5
notice to the lender if he wishes to receive notices at an address other than the mortgaged

residential property on record with the lender.

       Here, Defendants mailed all requisite notices of default, intent to accelerate, and

acceleration to the address of the mortgaged residence. Defs.’ Mot. Summary Judgment

Appx. Exs. A-4, 38–40; A-5, 81–110 [21.1]. Paul Stafford does not contend or offer proof

suggesting that he provided prior written notice of a different address to be used by

Defendants for notice purposes. As to Telea Stafford, the pleadings allege that she resides

at the mortgaged property, and summary judgment evidence establishes that all notices

were mailed to that property via certified mail, as required by Texas law and in satisfaction

of the deed of trust notice requirements. The Court consequently finds that Plaintiffs’

breach of contract claim fails because there is no material issue of fact and as a matter of

law Defendants satisfied the Texas statutory notice requirements and contractual notice

provisions.

                            B. Declaratory Judgment Claims

       A declaratory judgment action operates to provide parties with an “early

adjudication of an actual controversy” that is cognizable under other substantive law.

Capital One v. Swisher-35, Ltd., 2008 WL 4274499, at *2 (N.D. Tex. 2008) (internal

quotation omitted); see also Bauer v. Texas, 341 F3d 352, 357–58 (5th Cir. 2003). Both

Plaintiffs’ declaratory claims are premised on the argument that Defendants’ deficient

notice barred the scheduled December 4, 2018, foreclosure that was approaching when

Plaintiffs filed their state court suit. Pltf.’s Orig. Pet. 6–7 [1.1]. Because the December

2018 foreclosure did not occur and that date has now passed, any underlying controversy

ORDER – PAGE 6
regarding this potential foreclosure sale is now moot. The Court thus grants Defendants

summary judgment against Plaintiffs’ declaratory judgment claims.

                 IV. THE COURT GRANTS DEFENDANTS JUDGMENT ON
                    THEIR BREACH OF CONTRACT COUNTERCLAIM

       Defendants seek summary judgment on their breach of contract counterclaim and

request as a remedy an order authorizing foreclosure under the deed of trust and section

51.002. To establish entitlement to a foreclosure order under section 51.002, a party must

prove (1) the existence of a debt secured by a lien created under Article 16, section 50(a)(6)

of the Texas Constitution; (2) the debtor’s default under the loan agreement secured by the

deed of trust; (3) ; and that the debtor received notice of default and acceleration. Weeks

v. Green Tree Srvcing., LLC, 2017 WL 4325797, at *7 (N.D. Tex. 2017).

       The summary judgment evidence establishes both that Plaintiffs breached the deed

of trust and that Defendants are entitled to a foreclosure order. Defendants and Plaintiffs

were parties to a valid and enforceable deed of trust. Defs. Mot. Summary Judgment Appx.

Ex. A-2, 14–28 [21.1]. As discussed above, Defendants’ performance satisfied the terms

of that contract, including the notice requirements. The evidence also shows that Plaintiffs

breached the deed of trust by failing to make the requisite monthly payments beginning in

December 2014 and that this breach caused damages to Defendants. Id. at Exs. A, 3; A-4,

50–52, 76–80.     Likewise, this evidence establishes the similar requirements for a

foreclosure order under section 51.002 by proving the existence of the debt under the note

and deed of trust, showing that Plaintiffs defaulted and currently owe a debt of over

$900,000.00, and showing that Defendants properly provided notice of default, intent to


ORDER – PAGE 7
accelerate, and acceleration. Id. at Exs. A, 3; A-1, 6–8; A-2, 14–28; A-4, 38–40, 50–52,

76–80; A-5, 81–110. The Court thus holds that there are no material issues of fact

regarding Defendants’ breach of contract claim seeking foreclosure and that Defendants

have established breach of contract and shown entitlement to a foreclosure order as a matter

of law.

                                      CONCLUSION

       The Court grants Defendants summary judgment on all Plaintiffs claims. Further,

the Court grants Defendants summary judgment on their breach of contract claim.1

Defendants are statutorily entitled to proceed with foreclosure.

       Signed March 30, 2020.




                                                         ___________________________
                                                                David C. Godbey
                                                           United States District Judge




1
 The Court does not enter judgment as to Defendants’ declaratory judgment claim, which
was not briefed, and does not enter a final judgment because Defendants thus still have one
active counterclaim — the counterclaim for declaratory judgment.
ORDER – PAGE 8
